UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x

UNITED STATES OF AMERICA            :

             -v-                    :

TODD KOZEL,                         :            19 Cr. 460 (KMW)

             Defendant.             :

------------------------------x




         GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
           DEFENDANT’S MOTIONS TO DISMISS THE INDICTMENT
                  AND FOR A BILL OF PARTICULARS




                                        GEOFFREY S. BERMAN
                                        United States Attorney for the
                                        Southern District of New York


LOUIS A. PELLEGRINO
OLGA I. ZVEROVICH
Assistant United States Attorneys
     - Of Counsel -
       The Government respectfully submits this Memorandum of Law in opposition to defendant

Todd Kozel’s motions to dismiss the Indictment and for a Bill of Particulars. (ECF Nos. 40 and

41). For the reasons set forth below, Kozel’s motions are without merit and should be denied.

                                  FACTUAL BACKGROUND

                                          The Complaint

       On December 14, 2018, the United States Attorney’s Office for the Southern District of

New York filed a three-count complaint (the “Complaint”) against Todd Kozel (“Kozel”),

charging Kozel with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349; wire fraud,

in violation of 18 U.S.C. §§ 1343, 2; and conspiracy to commit money laundering, in violation of

18 U.S.C. § 1956(h). (ECF No. 1 (“Compl.”)). As set forth in the Complaint, the charges against

Kozel are based on allegations that Kozel engaged in a long-running scheme to defraud his ex-

wife (the “Ex-Wife”) during their divorce proceeding in a Florida divorce court (the “Florida

Court”), and conspired with others to make international transfers of funds in order to promote the

fraudulent scheme.

       From in about 2004 through in or about 2014, Kozel was the co-founder and Chief

Executive Officer of a foreign petroleum company with operations in the Kurdistan Region of Iraq

(the “Oil Company”). (Compl. ¶ 7). Kozel earned substantial income from the operation of the

Oil Company. Between 2010 and 2014, Kozel earned approximately an average of approximately

$10 million in income per year. (Id. ¶ 8). 1

       Between in or about February 2012 and in or about December 2018, Kozel, working

together with co-conspirators, engaged in a fraudulent scheme to hide assets from his Ex-Wife




1
 As alleged in the Complaint, despite earning millions of dollars each year, Kozel failed to file
any U.S. personal income tax returns for the tax years 2011 through 2014. (Compl. ¶ 8).
                                                 2
during their Divorce Proceeding, in violation of orders entered by the Florida Court that required

Kozel to fully disclose and not dissipate his assets and to make certain payments to his Ex-Wife.

(Compl. ¶ 9).

          In or around February 2009, Kozel formed a foreign trust organized under the laws of the

Isle of Jersey (the “Foreign Trust”) with the assistance of a Swiss lawyer (the “Swiss Lawyer”),

who was Kozel’s long-time friend and co-conspirator. (Compl. ¶ 10(a)). One of the Foreign Trust

formation documents falsely indicated that the Foreign Trust is a charitable trust with the following

beneficiaries: “International Red Cross, Doctors Without Borders, United Nations Childrens [sic]

Fund, World Health Organization, Any other organization which is considered to be charitable

under Jersey Law.” (Id.). 2 In April 2009, Kozel transferred approximately 20 million shares of

the Oil Company to the Foreign Trust. (Compl. ¶ 10(b)). Then, in August 2010, Kozel and his

Ex-Wife initiated the Divorce Proceeding in Florida Court, which enjoined Kozel’s assets in

January 2011. (Id. ¶ 10(c)-(d)). The injunction prohibited Kozel from divesting or dissipating any

of his assets, which, by February 2011, included any assets that Kozel had diverted to the Foreign

Trust. (Id. ¶¶ 10(d)-(e)). The Trust assets were substantial: according to an audit, the Foreign

Trust held approximately 29 million shares of the Oil Company by in or about June 2011. (Id. ¶

10(f)).

          On or about January 12, 2012, the Florida Court ordered Kozel to transfer 23 million shares

of the Oil Company to his Ex-Wife by January 27, 2012. (Compl. ¶ 10(g)). While Kozel ultimately

transferred these shares to the Ex-Wife, he did so more than a month after the court-ordered

deadline. (Compl. ¶ 10(h)). As alleged in the Complaint, as a result of the late delivery, the future




2
 Despite this language, to date, the Government is not aware of any use of the trust that is
compatible with its charitable charter.
                                                   3
sale value of the 23 million shares was tens of millions of dollars lower than it could have been

because of the fluctuation in stock prices. (Id.). In or about November 2012, the Ex-Wife filed a

motion in the Florida Court seeking damages resulting from Kozel’s late delivery of the 23 million

shares (the “Motion for Damages”), putting Kozel on notice that he could face a substantial

additional liability to his Ex-Wife. (Id. ¶ 10(i)).

          After the Ex-Wife filed the Motion for Damages, Kozel made a series of material

misrepresentations to his Ex-Wife and the Florida Court about his control of the Foreign Trust in

order to conceal his Trust assets from the Ex-Wife. (Id. ¶ 11). In particular, as alleged in detail in

the Complaint, Kozel made false sworn representations in the Florida Court that he had no interest

in the Foreign Trust, whereas in actuality Kozel controlled the Foreign Trust and, in or about

February 2012, used it to make a partial payment of approximately 5.6 million shares of the Oil

Company to his Ex-Wife (toward the 23-million-share obligation). (See id. ¶¶ 12-14). To conceal

his control over the Foreign Trust, Kozel, working with a co-conspirator (the “Friend”), routed this

partial payment through a company in Lebanon (the “Lebanon Company”), and then falsely

testified under oath that he had “borrowed” the 5.6 million shares from the Friend. (Id. ¶¶ 12,

13(e)).

          As part of the fraudulent scheme, Kozel also used approximately $12.75 million of his

assets from the Foreign Trust to purchase a condominium in Manhattan (the “Condominium”),

with his current wife (the “Wife”). (Compl. ¶ 9(d); see also id. ¶¶ 15-16). As alleged in detail in

the Complaint, Kozel and the Wife purchased and paid for the Condominium between June and

December 2013 (while the Ex-Wife’s Motion for Damages was pending in the Florida Court);

created a New York limited liability company (the “LLC”) secretly controlled by the Foreign Trust

to pose as the paper “owner” of the Condominium; and then entered into a backdated sham lease



                                                      4
(the “Sham Lease”) with the LLC, which the Wife signed, to make it falsely appear that Kozel and

his Wife were leasing the Condominium and did not own it. (Id. ¶¶ 9(f); 15(q)-(s), 16, 18(a)).

Moreover, Kozel purportedly “overpaid” for the Condominium by more than $2.55 million using

Trust assets and then directed that the overpayment amount be funneled to bank accounts

belonging to Kozel and his Wife in Lithuania. (Id. ¶¶ 9(e); 15(k)-(p)). This scheme had the effect

of dissipating and diverting the assets of the Foreign Trust in order to conceal them from the

Florida Court and the Ex-Wife.

          In or about September 2015, the Florida Court granted the Ex-Wife’s Motion for Damages

and ordered Kozel to pay the Ex-Wife an additional $34 million in damages because of Kozel’s

late delivery of the 23 million shares of the Oil Company in or about February 2012 (the “Payment

Order”). (Compl. ¶ 17). However, on or about September 10, 2015, just one day before the

Payment Order was entered, the Condominium was purportedly sold by the LLC to another

company organized under the laws of Belize (the “Sham Purchaser”) for approximately $17.5

million. (Id. ¶ 19(a)). This sale was accomplished via a purchase agreement (the “Sham Purchase

Agreement”) that was purportedly dated September 10, 2015. (Id.). However, email evidence set

forth in the Complaint demonstrates that that the Sham Sale documents were backdated to pre-date

the Payment Order, thereby making it appear that the Condominium was not an asset of Kozel,

and therefore could not be seized by the Ex-Wife pursuant to the Payment Order. (Id. ¶ 19(b)).

There is no evidence that anyone ever paid any portion of the $17.5 million listed in the Sham

Purchase Agreement, or that the Condominium was, in fact, purchased by any third party

independent of Kozel. (Id. ¶¶ 19(c)-(d)). Indeed, Kozel and his Wife had been observed entering

and exiting the Condominium repeatedly in or about 2018, when the Complaint was filed. (Id. ¶

19(d)).



                                                5
        In addition to purchasing the Condominium and fraudulently concealing it from the Ex-

Wife and the Florida Court, Kozel falsely testified on or about April 5, 2016, that he was financially

unable to satisfy the $34 million obligation, despite his control over the Foreign Trust and the

Condominium. (Compl. ¶ 20(c)). In all, the Complaint alleges that “as a result of the fraudulent

scheme,” Kozel caused his Ex-Wife to suffer “tens of millions of dollars in financial harm.”

(Compl. ¶ 9(h)).

                                            The Indictment

        On or about June 19, 2019, a grand jury in this District returned three-count Indictment 19

Cr. 460 (KMW) (the “Indictment”) charging Kozel with the same offenses based on the same set

of facts set forth in the Complaint. (ECF No. 14 (“Ind.”)). Each of the counts in the Indictment

tracks the statutory language, contains the elements of the offense, and includes a description of

the conduct underlying the charge. Count One charges Kozel with participating in a conspiracy to

commit wire fraud between in or about February 2012 and in or about December 2018, in violation

of 18 U.S.C. § 1349. Count One alleges that, as part of a conspiracy with others, “Kozel, while

subject to Florida state court orders (the ‘Florida Court Orders’) requiring him to disclose and not

to liquidate or transfer his assets, and to transfer certain of his assets to his ex-wife (the ‘Ex-Wife’),

engaged with others in a scheme to defraud his Ex-Wife by concealing certain assets in a foreign

trust (the ‘Trust’) and by using a portion of the Trust assets to purchase a condominium located in

New York, New York (the ‘Condominium’) and concealing his ownership of the same, and

effectuating such scheme through the use of interstate emails and wire transfers.” (Ind. ¶ 2). Count

Two charges Kozel with substantive wire fraud, in violation of 18 U.S.C. §§ 1343 and 2, based on

the same fraudulent scheme against the Ex-Wife. (Ind. ¶ 3). Finally, Count Three charges Kozel

with conspiracy to commit money laundering between in or about July 2013 and in or about



                                                    6
September 2015, in violation of 18 U.S.C. § 1956(h), alleging that Kozel conspired with others to

transfer funds from a place in the United States to or through a place outside the United States, or

to a place in the United States from or through a place outside the United States, with the intent to

promote the carrying on of specified unlawful activity, namely the wire fraud scheme charged in

Count Two. (Ind. ¶¶ 4-5).

                                           ARGUMENT

I.     Kozel’s Motion to Dismiss the Indictment Should Be Denied.

       Kozel moves to dismiss the Indictment on the ground that “the conduct alleged was not in

violation of the law as alleged.” (Motion to Dismiss Indictment (“MTD”) at 2, ECF No. 40). In

making this argument, Kozel relies on a host of disputed facts outside the Complaint and the

Indictment that are not properly before this Court on a motion to dismiss. For the reasons set forth

herein, the Indictment is plainly sufficient and alleges conduct that would be unlawful if proven.

Accordingly, Kozel’s motion to dismiss should be denied.

       A. Legal Standards

       Federal Rule of Criminal Procedure 7(c)(1) provides that an indictment “must be a plain,

concise, and definite written statement of the essential facts constituting the offense charged,” and

must include a citation to the “statute, rule, regulation, or other provision of law that the defendant

is alleged to have violated.” “An indictment is sufficient if it ‘first, contains the elements of the

offense charged and fairly informs a defendant of the charge against which he must defend, and,

second, enables him to plead an acquittal or conviction in bar of future prosecutions for the same

offense.’” United States v. Stringer, 730 F.3d 120, 124 (2d Cir. 2013) (quoting Hamling v. United

States, 418 U.S. 87, 117 (1974)).

       “In reviewing a motion to dismiss an indictment, the Court must take the allegations of the



                                                  7
indictment as true.” United States v. Avenatti, No. (S1) 19 CR. 373 (PGG, 2020 WL 108372, at

*4 (S.D.N.Y. Jan. 9, 2020) (citing Boyce Motor Lines v. United States, 342 U.S. 337, 343 n.16

(1952); New York v. Tanella, 374 F.3d 141, 148 (2d Cir. 2004)). A court may not dismiss an

indictment simply because, as here, the defendant believes that the evidence will ultimately

vindicate him—the weighing of the evidence is a function for the jury. See United States v.

Sampson, 898 F.3d 270, 280 (2d Cir. 2018). A motion to dismiss an indictment is not an occasion

to evaluate the sufficiency of the Government’s evidence. Rule 12(b), which governs criminal

pretrial motions, provides only that “[a]ny defense, objection, or request which is capable of

determination without the trial of the general issue may be raised before trial by motion” (emphasis

added). “In other words, there is no ‘summary judgment’ equivalent to Rule 56 of the Federal

Rules of Civil Procedure in criminal cases.” United States v. Crember, No. 12 Cr. 473 (KBF)

(S.D.N.Y. Dec. 13, 2012) (citing United States v. Alfonso, 143 F.3d 772, 776-77 (2d Cir. 1998));

see also United States v. Geller, 154 F. Supp. 727, 731 (S.D.N.Y. 1957) (on a motion to dismiss

an indictment, the Court “cannot re-examine the indictment and weigh the sufficiency or the

competency of the evidence considered” by the grand jury).

       Put another way, arguments centered on a defendant’s counter factual narrative, or the

defense’s argument that the Government’s case will fall short at trial, are not appropriate for

consideration at the motion to dismiss stage. See e.g., Avenatti, 2020 WL 108372, *8 (declining

to dismiss wire fraud charge where the indictment tracked the language of the respective statutes,

apprised the defendant of the nature of the accusations against him, and provided notice

generally of where and when the crime occurred); United States v. Bout, No. 08 Cr. 365(SAS),

2011 WL 2693720 at *5 n.73 (S.D.N.Y. July 11, 2011) (“To the extent [that defendant's]

challenges are to the sufficiency of the Government’s evidence to satisfy—as opposed to the



                                                 8
sufficiency of the Indictment to allege—the federal elements of the crimes charged, those

arguments are not appropriately decided on a motion to dismiss.” (internal quotation marks

omitted) (emphasis in original)), aff’d, 731 F.3d 233 (2d Cir. 2013).

       B. Discussion

       Judged by the applicable legal standards, the three counts in the Indictment are plainly

sufficient because they contain the elements of the charged offenses and fairly inform Kozel of the

charges against him with enough detail that he may plead double jeopardy in a future prosecution

based on the same set of events. See Stringer, 730 F.3d at 12. Each count tracks the statutory

language, alleges each element of the charged offense, and states the approximate time and place

of the charged crime. Moreover, while an indictment need not allege “the particulars of how a

defendant effected the crime,” United States v. D’Amelio, 683 F.3d 412, 418 (2d Cir. 2012), the

Indictment here contains a specific and detailed description of the charged criminal scheme. In

particular, Counts One and Two allege that, from at least in or about February 2012 through at

least in or about December 2018, Kozel conspired with others to commit wire fraud and in fact

committed wire fraud through the following conduct:

       Kozel, while subject to Florida state court orders (the “Florida Court Orders”)
       requiring him to disclose and not to liquidate or transfer his assets, and to transfer
       certain of his assets to his ex-wife (the “Ex-Wife”), engaged with others in a scheme
       to defraud his Ex-Wife by concealing certain assets in a foreign trust (the “Trust”)
       and by using a portion of the Trust assets to purchase a condominium located in
       New York, New York (the “Condominium”) and concealing his ownership of the
       same, and effectuating such scheme through the use of interstate emails and wire
       transfers.

(Ind. ¶ 2; see also id. ¶ 3). With respect to Count Three, the Indictment alleges that, between in or

about July 2013 and in or about September 2015, Kozel conspired with others to commit money

laundering that involved international transfers of funds to, from, or through the United States

“with the intent to promote the carrying on of specified unlawful activity, to wit, the wire fraud

                                                 9
scheme alleged in Count Two.” (Id. ¶ 5). These allegations are sufficient under Rule 7 and,

contrary to Kozel’s dubious assertions, plainly allege violations of federal criminal laws. See

United States v. Walsh, 194 F.3d 37, 44 (2d Cir. 1999) (“[W]e have consistently upheld indictments

that do little more than to track the language of the statute charged and state the time and place (in

approximate terms) of the alleged crime.” (citation and internal quotation marks omitted)).

       In arguing that the Indictment should be dismissed, Kozel relies on a disputed counter-

narrative of the facts, and posits theories as to why the evidence may ultimately vindicate him.

(See MTD at 2-5). 3 For example, Kozel alleges that “[t]he essence of the facts” is that “Defendant

and his ex-wife resolved their divorce by a property settlement, with which he fully complied”;

that Kozel “was ultimately generous in giving his ex-wife $100 million of stock, which he did so

that he could move on and start his life”; and that “Defendant had no obligation to his ex-wife

other than what he gave her.” (MTD at 10).

       Kozel cannot succeed on a motion to dismiss the Indictment by simply presenting a

counter-narrative of the facts. As set forth in the Indictment, and further described in the

Complaint, the Government alleges that Kozel engaged in a wide-ranging course of fraudulent and

deceptive conduct against the Ex-Wife in connection with the Divorce Proceeding. Among other

things, the Government alleges that Kozel caused the Ex-Wife substantial financial harm by




3
 Kozel also attacks the Government and the grand jury for filing a criminal case based on a
divorce proceeding and for accepting “the ex-wife’s version of the disputed facts, including her
disputed claims that she should have received an additional $34 million on top of the $100
million in GKP stock she agreed to receive.” (MTD at 5; see also id. at 6-7). But the grand jury
found probable cause to believe that Kozel’s conduct in connection with the Divorce Proceeding
violated federal wire fraud and money laundering charges. See 18 U.S.C. § 1343 (reaching “any
scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises” executed through the use of interstate or foreign wires).
The Government therefore is entitled to proceed to trial, where the Government will bear the
burden of proving these charges.
                                                 10
belatedly delivering the 23 million shares of the Oil Company; repeatedly lied under oath during

the Divorce Proceeding about his control and ownership of the Foreign Trust; and fraudulently

concealed from his Ex-Wife the Condominium that Kozel had purchased using Trust assets by,

among other things, entering into a backdated Sham Sale of the Condominium “to prevent his Ex-

Wife from seizing the Condominium after the Florida Court ordered Kozel to pay her an additional

$34 million in or about September 2015.” (Compl. ¶ 9). 4 The Government alleges that “as a result

of the fraudulent scheme,” Kozel caused his Ex-Wife to suffer “tens of millions of dollars in

financial harm.” (Compl. ¶ 9(h)).

       To be sure, Kozel is entitled to seek to disprove or discredit these allegations at trial, but

he cannot prevail on a motion to dismiss by denying the allegations and setting out a counter-

narrative of the facts. See Sampson, 898 F.3d at 280 (“[C]ourts routinely rebuff efforts to use a

motion to dismiss as a way to test the sufficiency of the evidence behind an indictment’s allegations

. . . . ” (quoting United States v. Guerrier, 669 F.3d 1, 4 (1st Cir. 2011)); United States v. Coffey,

361 F. Supp. 2d 102, 111 (E.D.N.Y. 2005) (“Simply put, the validity of an indictment is tested by

its allegations, not by whether the Government can prove its case.” (citing Costello v. United



4
  Kozel alleges that, at the time the Condominium was purchased, “there was no injunction in
place, so no crime based on violation of the injunction could have been committed by its
purchase as the Indictment alleges.” (MTD at 8). But even if that were so, a state-court
injunction is not a prerequisite for a federal wire fraud scheme. The Government alleges that
Kozel was on notice of the Ex-Wife’s Motion for Damages at the time of the Condominium
purchase and purchased the Condominium in an effort to dissipate and divert Trust assets to hide
them from his Ex-Wife. Moreover, the Government alleges that, in September 2015, the Florida
Court entered a Payment Order ordering Kozel to pay the Ex-Wife an additional $34 million in
damages. (Compl. ¶ 17). The Complaint further alleges that, after the Florida Court entered the
Payment Order, Kozel continued to engage in a fraudulent course of conduct against the Ex-
Wife, including by entering into a backdated Sham Purchase Agreement to make it falsely
appear that the Condominium had been sold before the Payment Order was entered, and
therefore to prevent the Ex-Wife from seizing the Condominium pursuant to the Payment Order.
(See id. ¶ 19). Finally, as described above, the alleged criminal scheme included a host of other
fraudulent and deceptive conduct, including lying under oath in court filings and testimony.
                                                 11
States, 350 U.S. 359, 363 (1956))).

       Kozel also argues that, in 2019, a state appellate court vacated some of the Florida Court’s

orders in the Divorce Proceeding. (See MTD at 4-5). To start, this appellate court decision post-

dates the charged criminal conduct and therefore is irrelevant to whether Kozel engaged in a

scheme to defraud the Ex-Wife years earlier. Kozel is alleged to have backdated a document,

made multiple misrepresentations, and engaged in the sham transactions at issue in the Indictment

with the intent to defraud the Ex-Wife from property she would have been entitled to under the

Payment Order before he had the benefit of the appellate court decision. Moreover, as Kozel

acknowledges, the appellate court decision was not based on the merits of the Ex-Wife’s claims or

the propriety of Kozel’s conduct before the Florida Court; rather, the Florida appellate court found

that the trial court lacked jurisdiction to enter the Payment Order. (MTD at 5). This state law

jurisdictional holding has no bearing on whether Kozel engaged in the federal wire fraud and

money-laundering offenses charged in the Indictment. Moreover, even if the appellate court

decision somehow was relevant (which it is not), the proper forum to make that argument would

be before a trial jury, not in a motion to dismiss the Indictment. 5

       Accordingly, Kozel’s motion to dismiss should be denied.

II.    A Bill of Particulars is Not Warranted.

       Kozel’s request for a bill of particulars should be denied as both untimely and meritless.

A defendant may move for a bill of particulars “before or within 14 days after arraignment or a

later time if the court permits.” Fed. R. Crim. P. 7(f). Kozel was arraigned on June 27, 2019, and




5
 Kozel’s musings about state contempt law (MTD at 8-9) are similarly inapposite. The
Indictment charges violations of federal criminal law, not Florida contempt law. The elements of
the three charges against Kozel do not require the Government to prove that Kozel independently
violated state law by engaging in the charged conduct.
                                                  12
therefore his request is more than six months late. Nor did Kozel attempt to make his motions for

more than six months after discovery was produced on July 19, 2019. His request should be denied

as untimely.

       Kozel’s request also fails on its merits. The proper scope and function of a bill of

particulars is to provide sufficient information about the nature of the charge to enable a defendant

to prepare for trial, to avoid unfair surprise, and to preclude a second prosecution for the same

offense. See Fed. R. Crim. P. 7(f); United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990);

United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987) (per curiam). A bill of particulars

is required “only where the charges of the indictment are so general that they do not advise the

defendant of the specific acts of which he is accused.” Torres, 901 F.2d at 234. A defendant is

not entitled to seek a bill of particulars as a general investigative tool, United States v. Morales,

280 F. Supp. 2d 262, 274 (S.D.N.Y. 2003), or as a device to compel disclosure of the Government’s

evidence prior to trial. United States v. Triana-Mateus, No. 98 Cr. 958 (SWK), 2002 WL 562649,

at *5 (S.D.N.Y. Apr. 15, 2002) (citing United States v. Gottlieb, 493 F.2d 987, 994 (2d Cir. 1974)).

       Nor is supplying evidentiary detail the function of the bill of particulars. Torres, 901 F.2d

at 234. Accordingly, the Government is not required to: (a) “particularize all of its evidence,”

United States v. Cephas, 937 F.2d 816, 823 (2d Cir. 1991); (b) disclose the precise manner in

which the crimes charged in the indictment were committed, see Torres, 901 F.2d at 233-34; or

(c) provide the defendant with a preview of the Government’s case or legal theory, see United

States v. Muyet, 945 F. Supp. 586, 598-599 (S.D.N.Y. 1996). The ultimate test is whether the

information sought is necessary, not whether it is helpful. See United States v. Conley, No. 00 Cr.

0816 (DAB), 2002 WL 252766, at *4 (S.D.N.Y. Feb. 21, 2002); United States v. Trippe, 171 F.

Supp. 2d 230, 240 (S.D.N.Y. 2001); United States v. Taylor, 707 F. Supp. 696, 699 (S.D.N.Y.



                                                 13
1989); United States v. Persico, 621 F. Supp. 842, 868 (S.D.N.Y. 1985). Furthermore, where, as

here, the information the defendant seeks “is provided in the indictment or in some acceptable

alternate form,” no bill of particulars is required. Bortnovsky, 820 F.2d at 574; see also Stringer,

730 F.3d at 124 (where the government provided the defendant with “the criminal complaint,

which outlined his crimes in detail” as well as additional disclosures “well in advance of trial,” it

was “beyond question” that the defendant “was sufficiently informed to defend against the charges

and to be protected against the risk of double jeopardy”); United States v. Rigas, 258 F.Supp.2d

299, 305 (S.D.N.Y.2003) (no bill of particulars is warranted where “the Indictment, discovery,

and other information provided by the government adequately notify Defendants of the charges

against them”); United States v. Barnes, 158 F.3d 662, 665-66 (2d Cir.1998) (finding district court

did not abuse its discretion by denying a bill of particulars to defendants where the government

had already provided “extensive additional information” regarding their alleged involvement in

the charged offenses “so as to enable them to understand the nature of the charges against them,

to prepare a defense, and avoid unfair surprise at trial”).

       No bill of particulars is warranted here. As described above, the Indictment has a detailed

and specific description of the fraudulent scheme underlying the charges. It alleges that “Kozel,

while subject to Florida state court orders (the ‘Florida Court Orders’) requiring him to disclose

and not to liquidate or transfer his assets, and to transfer certain of his assets to his ex-wife (the

‘Ex-Wife’), engaged with others in a scheme to defraud his Ex-Wife by concealing certain assets

in a foreign trust (the ‘Trust’) and by using a portion of the Trust assets to purchase a condominium

located in New York, New York (the ‘Condominium’) and concealing his ownership of the same,

and effectuating such scheme through the use of interstate emails and wire transfers.” (Ind. ¶ 2;

see also id. ¶ 3). The Indictment further alleges in Count Three that, in order to promote the



                                                  14
fraudulent scheme, Kozel and his co-conspirators made international wire transfers to, from, or

through the United States. (Ind. ¶¶ 4-5). Furthermore, the Complaint contains a detailed narrative

and description of particular means and manner in which Kozel and his co-conspirators carried out

the fraud scheme and money-laundering conspiracy.            Finally, the Government produced

voluminous discovery in this case supporting the allegations in the Complaint and the Indictment.

       Kozel requests that the Government specify “all funds transfers alleged to be willful

violations of federal criminal law, by date, amount, sender and recipient.” (Motion for a Bill of

Particulars at 3-4, ECF No. 41; see also id. at 6). But the Indictment and the Complaint provide

ample notice to Kozel of the bases for the Government’s allegations that Kozel and others used

interstate wire transfers and communications in furtherance of the fraudulent scheme charged in

Counts One and Two, and made international money transfers in connection with the money

laundering conspiracy charged in Count Three. For example, the Complaint alleges that, in

furtherance of the fraudulent scheme, Kozel “[u]sed approximately $12.75 million of Kozel’s

assets from the Foreign Trust to purchase the Condominium in New York, New York, with his

[Wife].” (Compl. ¶ 8(d)). The Complaint further describes the particular money transfers that

Kozel caused to be made in connection with the Condominium purchase, namely an “initial

deposit” of approximately $2.55 million that was “sent via wire transfer from an overseas bank

account in the name of the Friend to a bank account in New York, New York, with the notation

‘Intial [sic] Deposit Financing [the Wife]’” (id. ¶ 15(d)); an “additional deposit” of approximately

$1.275 million, paid by the Wife, that was “sent via wire transfer from an overseas bank account

belonging to the Lebanon Company to a bank account in New York, New York” (id. ¶ 15(g)); and

the “balance of the purchase price” of approximately $11.475 million, also paid by the Wife, that

was “sent via wire transfer from a bank account in New York, New York to another bank account



                                                15
in New York, New York” (id. ¶ 15(i)). The Complaint further describes how Kozel funneled Trust

assets under the guise of an “overpayment” for the Condominium: “On or about December 16,

2013, an ‘overpayment back to purchaser’ of approximately $2.55 million was repaid via wire

transfer, from a bank account in New York, New York” to a bank account in the name of the Wife

located at a bank in Lithuania. (Id. ¶ 15(l)). These money transfers plainly furthered and promoted

the fraudulent scheme by enabling Kozel to dissipate and divert the assets of the Foreign Trust in

order to conceal them from the Florida Court and the Ex-Wife.

       In addition to bank transfers, the Complaint also describes multiple emails, as well as a fax,

that Kozel and his co-conspirators sent in furtherance of the criminal scheme, including to

coordinate the execution of the backdated Sham Lease and the Sham Purchase Agreement in order

to conceal Kozel’s ownership of the Condominium from the Ex-Wife after the Florida Court

entered the Payment Order. (See, e.g., Compl. ¶¶ 13(c), 15(f), 15(q), 19(b)). Moreover, the Rule

16 discovery provided to Kozel on July 19, 2019, included copies of the wire transfers, associated

requests for payment, and related communications sent by Kozel and his co-conspirators in

furtherance of the criminal scheme. Unlike United States v. Silver, 117 F. Supp. 3d 461 (S.D.N.Y.

2015), there is not such an “exceptional volume of mailings and wire transmissions” in furtherance

of this scheme that “could easily number in the hundreds or thousands.” Id. at 471. The above

disclosures are therefore more than sufficient to allow Kozel to adequately prepare for trial. See

Stringer, 730 F.3d at 124; United States v. Reinhold, 994 F. Supp. 194, 201 (S.D.N.Y.1998)

(denying request for bill of particulars where the “indictment is detailed in its allegations” and the

“defendants have had extensive discovery”); United States v. Pacheco, 902 F. Supp. 469, 475

(S.D.N.Y.1995) (denying request for bill of particulars because “the charges are adequately set

forth in the indictment, the criminal complaint, and in discovery”); United States v. Conesa, 899



                                                 16
F. Supp. 172, 176 (S.D.N.Y.1995) (denying request for bill of particulars because “[t]he

Indictment sufficiently advises defendants of the specific acts of which they are accused” and “the

Government ... has made available to defense counsel extensive discovery that supplements the

information provided in the . . . Indictment”).

       Accordingly, the motion for a bill of particulars should be denied.

                                         CONCLUSION

       For the reasons stated above, Kozel’s motions to dismiss the Indictment and for a bill of

particulars should be denied.

Dated: June 4, 2020
       New York, New York

                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney for the
                                                          Southern District of New York



                                                       By: ________/s/_______________
                                                           OLGA I. ZVEROVICH
                                                           LOUIS A. PELLEGRINO
                                                           Assistant United States Attorneys




                                                  17
